Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 18-cv-02453-RBJ

ROCK & RAIL LLC, a Colorado limited liability company,

       Plaintiff,

v.

MOTHERLOVE HERBAL COMPANY, a Colorado corporation,
INDIANHEAD WEST HOMEOWNERS ASSOCIATION, INC., a Colorado nonprofit
corporation,
ROCKIN S. RANCH, LLC, a Colorado limited liability company,
JOHN CUMMINGS, an individual,
DAVID KISKER, an individual,
GARY OPLINGER, an individual,
WOLFGANG DIRKS, an individual, and
JAMES PIRAINO, an individual,

       Defendants.


                                            ORDER



       This case is before the Court on defendants and counterclaimants John Cummings,

Wolfgang Dirks, Indianhead West Homeowners Association, Inc., David Kisker, Gary Oplinger,

James Piraino, and Rockin S Ranch LLC’s motion for partial summary judgment, ECF No. 80.

For the reasons stated below, the motion is denied.

                                       BACKGROUND

       Rock & Rail, LLC (“Rock & Rail”) is a Colorado LLC owned by Martin Marietta

Materials (“Martin Marietta”) that operates an “intermodal rail facility” in Weld County,

Colorado. ECF No. 1. The facility was constructed pursuant to a “Use by Special Review”

(“USR”) permit issued by Weld County to Martin Marietta. ECF No. 80 at 3. In the permit

                                                                                            1
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 2 of 10




application Martin Marietta described the facility as an “aggregate transloading facility with

concrete batch plant,” and noted that the facility would produce concrete. Id. at 4. In order to

approve the building permit, Weld County charged over $23,000 in “manufacturing/industrial”

fees. Id. The facility receives gravel, sand, cement, and other materials from a quarry in

Wyoming for storage, transport, and some amount of concrete manufacturing, the extent of

which is in dispute. Id.; ECF Nos. 1, 82.

       Defendants, local landowners, appealed the Weld County USR permit approval to the

District Court of Weld County, and subsequently to the Colorado Court of Appeals. ECF No. 82

at 2. On November 22, 2017 the Court of Appeals overturned the permit approval, finding that

Martin Marietta had provided insufficient evidence that the proposed use would be compatible

with existing surrounding uses. ECF No. 80-7. Shortly after the decision Martin Marietta sold

the facility to Rock & Rail. ECF No. 80 at 5. Despite the permit revocation Rock & Rail began

operating the facility, including the concrete manufacturing components. Id.

       On September 26, 2018 Rock & Rail brought this lawsuit seeking a declaratory judgment

that the Interstate Commerce Commission Termination Act (“ICCTA”), 49 U.S.C. § 10501(b),

preempts the Weld County permit requirement, and that Rock & Rail is therefore not required to

obtain any local permission to continue its operations. ECF No. 1 at 10. On October 18, 2018

defendants filed an answer, ECF No. 16, including counterclaims for declaratory relief. On

February 7, 2020 defendants moved for partial summary judgment on their first counterclaim,

asking this Court to find that the ICCTA does not preempt Weld County’s regulation of Rock &

Rail’s concrete manufacturing operations. ECF No. 80.




                                                                                                   2
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 3 of 10




                                    STANDARD OF REVIEW

       The Court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

The Court will examine the factual record and make reasonable inferences therefrom in the light

most favorable to the party opposing summary judgment. Concrete Works of Colo., Inc. v. City

and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                             ANALYSIS

       Rock & Rail argues that the facility only engages in “transloading” goods and materials

between modes of transportation. ECF No. 82 at 9. As such, under the ICCTA all its activities

should fall within the exclusive jurisdiction of the Surface Transportation Board (“STB”).

Defendants argue that in addition to transloading, Rock & Rail also engages in concrete

manufacturing, which is not preempted by the ICCTA and is subject to Weld County regulation.

       The ICCTA broadly grants jurisdiction to the STB over “the construction, acquisition,

operation, abandonment, or discontinuance of spur, industrial, team, switching, or side tracks, or

facilities . . . .” 49 U.S.C. § 10501(b)(2). “This broad jurisdictional grant is coupled with an



                                                                                                      3
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 4 of 10




express preemption clause mandating that ‘[e]xcept as otherwise provided in this part, the

remedies provided under this part with respect to regulation of rail transportation are exclusive

and preempt the remedies provided under Federal or State Law.’” Port City Properties v. Union

Pac. R. Co., 518 F.3d 1186, 1188 (10th Cir. 2008) (quoting § 10501(b)); see also Fox v. Surface

Transp. Bd., 379 F. App'x 767 (10th Cir. 2010) (unpublished).

       Preemption can be express or implied. Id. But Rock & Rail argues only that the

ICCTA’s language in § 10501(b) expressly preempts all “transloading” activities. ECF No. 82 at

9. I therefore only consider whether there is a genuine dispute of material fact as to whether

Rock & Rail’s activities fall under the ICCTA’s express preemption clause.

   A. ICCTA Express Preemption

       Express preemption occurs when Congress “define[s] explicitly the extent to which its

enactments pre-empt state law.” Choate v. Champion Home Builders Co., 222 F.3d 788, 792

(10th Cir. 2000). The ICCTA expressly preempts only local “regulation of rail transportation.”

Emerson v. Kansas City S. Ry. Co., 503 F.3d 1126, 1129 (10th Cir. 2007) (quoting § 10501(b)).

       The ICCTA defines “transportation” as

       (A) a locomotive, car, vehicle, vessel, warehouse, wharf, pier, dock, yard,
       property, facility, instrumentality, or equipment of any kind related to the
       movement of passengers or property, or both, by rail, regardless of ownership or
       an agreement concerning use; and (B) services related to that movement,
       including receipt, delivery, elevation, transfer in transit, refrigeration, icing,
       ventilation, storage, handling, and interchange of passengers and property[.]

§ 10102(9)(A)–(B). “While certainly expansive, this definition of ‘transportation’ does not

encompass everything touching on railroads.” Emerson, 503 F.3d at 1129. For example, in

Emerson v. Kansas City South Railway Co. the Tenth Circuit found that a railway company’s

discarding of old railroad ties into a wastewater drainage ditch adjacent to its tracks did not fall

within the preempted “transportation.” Id. at 1130. The railway’s actions did not focus on


                                                                                                       4
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 5 of 10




“physical instrumentalities related to the movement of passengers or property,” nor “services

related to that movement.” Id. (quoting § 10102(9)) (internal quotations omitted). “These acts . .

. are not instrumentalities of any kind related to the movement of passengers or property or

services related to that movement. Rather, they are possibly tortious acts committed by a

landowner who happens to be a railroad company.” Id. (quoting § 10102(9)) (internal quotations

omitted).

       The parties agree that only activities “integrally related” to rail transportation fall within

the ICCTA’s express preemption. ECF No. 80 at 15; ECF No. 82 at 11. They disagree about

whether Rock & Rail’s concrete manufacturing falls into this category of activities. Rock & Rail

argues that its concrete manufacturing only amounts to “transloading,” which it defines as the

“interchange of goods and materials between rail and other forms of transportation.” ECF No.

82 at 9. Defendants claim that Rock & Rail’s activities fall outside the scope of transloading.

       Transloading activities are covered by the ICCTA’s express preemption. In New York

Susquehanna & W. Ry. Corp. v. Jackson, the Third Circuit found that “transloading” was

integrally related to transportation, while independent manufacturing was not. 500 F.3d 238, 248

(3d Cir. 2007); see also Padgett v. Surface Transp. Bd., 804 F.3d 103, 108 (1st Cir. 2015); Green

Mountain R.R. Corp. v. Vt., 404 F.3d 638, 642 (2d Cir. 2005). The Third Circuit relied on an

STB decision holding that if a “facility is not integrally related to providing transportation

services, but rather serves only a manufacturing or production purpose, then, like any non-

railroad property, it would be subject to applicable state and local regulation.” Id. at 247

(quoting Borough of Riverdale Petition for Declaratory Order the New York Susquehanna & W.

Ry. Corp., 4 S.T.B. 380, 1999 WL 715272 (1999)). However, the court declined to decide

whether the railroad’s sorting of recyclables from waste before disposal was part of the



                                                                                                        5
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 6 of 10




transloading process. Id. at 249. Instead, the court concluded that the state regulation in

question did not address the sorting or processing aspect of the facility. Id. Rather the regulation

focused on the storage and transloading aspects of the facility and was therefore squarely

preempted by the ICCTA. Id.

       The First Circuit has recently articulated several helpful tests for determining what kinds

of activities are covered by ICCTA preemption. In Padgett v. Surface Transportation Board, the

court held that

       Whether a particular activity constitutes transportation . . . is a case-by-case, fact
       specific determination based on . . . factors including (1) whether the rail carrier
       holds out transloading as part of its business, (2) the degree of control retained by
       the [rail] carrier, (3) property rights and maintenance obligations, (4) contractual
       liability, and (5) financing.

804 F.3d 103, 108 (1st Cir. 2015) (quoting Texas Cent. Bus. Lines Corp. v. City of Midlothian,

669 F.3d 525, 530 (5th Cir. 2012)) (internal quotations omitted).

       The same day the First Circuit issued Padget, it also issued a companion case specifically

considering what activities constitute transloading under the ICCTA. See Grosso v. Surface

Transp. Bd., 804 F.3d 110, 118 (1st Cir. 2015). Relying on the Tenth Circuit opinion in

Emerson, the court in Grosso v. Surface Transportation Board held that the proper inquiry is

“whether the activities . . . facilitated the physical movement of passengers or property.” Id. at

119. It noted that “manufacturing and commercial transactions that occur on property owned by

a railroad that are not part of or integral to the provision of rail service are not embraced within

the term ‘transportation.’” Id. at 118 (quoting New England Transrail, LLC, d/b/a Wilmington &

Woburn Terminal Ry.–Constr., Fed. Carr. Cas. P 37241, 2007 WL 1989841, *6 (STB June 29,

2007)) (internal quotations omitted). The court found that the STB had failed to relate the

railroad’s “vacuuming, screening, bagging, and palletizing” of wood pellets to the “movement of



                                                                                                       6
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 7 of 10




passengers or property.” Id. at 119. The court remanded to the STB to rule in light of this

holding. Id. at 120.

        Because I find the Grosso test directly applicable to the question of whether Rock &

Rail’s concrete manufacturing activities constitute transloading, and because the court in Grosso

relied on Emerson, the most recent Tenth Circuit case considering similar issues, 1 I apply this

test to the facts here. I examine whether Rock & Rail’s concrete manufacturing activities

facilitate the physical movement of property. This inquiry is not clear cut, as the parties dispute

the nature of Rock & Rail’s concrete manufacturing.

    B. Rock & Rail’s Concrete Manufacturing

        The parties more or less agree on the following facts: when Martin Marietta applied for

the USR permit, it described the facility as an “aggregate transloading facility with concrete

batch plant,” noting that the facility would be used for the “production” of concrete. ECF No. 80

at 3–4. Martin Marietta operates similar concrete batch plants that are not attached to rail

transloading facilities. Id.; ECF No. 82 at 8. Martin Marietta paid Weld County more than

$23,000 in “Manufacturing/Industrial” fees related to the building permit. Id. at 4.

        As the new owner, Rock & Rail stores aggregate in piles at the facility to await either

trucking offsite in dump trucks as “raw” aggregate, or concrete “batching” to be loaded into

“ready-mix” concrete trucks. Id. at 5–6; ECF No. 82 at 7–8. The facility is divided into the

“aggregate business unit” which unloads the trains and stockpiles aggregate inventory in storage,

and the “ready mix business unit” which operates and maintains the concrete batch plant and


1
  More recent Tenth Circuit cases consider ICCTA preemption issues, see Fox v. Surface Transp. Bd., 379
F. App'x 767 (10th Cir. 2010) (unpublished) (considering whether rail was abandoned and therefore not
preempted by the ICCTA); Port City Properties v. Union Pac. R. Co., 518 F.3d 1186, 1188 (10th Cir.
2008) (holding that ICCTA preempts state tort claims related to rail lines). However, Emerson is
informative here because it, unlike the more recent cases, explicitly considers what activities constitute
“transportation” under the ICCTA’s preemption clause.

                                                                                                        7
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 8 of 10




loads the ready-mix trucks. ECF No. 80 at 7. At some points in the past, aggregate has been

delivered to the facility for storage and manufacturing via truck rather than via rail. ECF No. 82

at 8. The facility also stores the other additives required to make concrete (including fly ash and

cement), which are not delivered by rail. ECF No. 80 at 8. Rock & Rail estimates that 50

percent of the ingredients used to manufacture concrete at the facility arrive by truck, not rail.

Id. at 9.

        The facility manufactures concrete in two ways: either through a “transit mix” wherein

the raw materials are loaded directly into the ready-mix truck, water is added, and the concrete is

mixed within the truck drum, thus taking place partially on-site and partially off-site.

Alternatively, the concrete can be “central batch mixed,” wherein the ingredients are mixed in a

stationary mixer on-site, then transferred to a ready-mix truck that continues the mixing process

off-site. ECF No. 82 at 5. Rock & Rail does not own the ready-mix trucks. Id. at 6. After the

concrete has been mixed it must be delivered to the customer in a ready-mix truck within 90

minutes. Id.

        The parties dispute most everything else about Rock & Rail’s concrete manufacturing.

They dispute whether the concrete batch plant is “physically separate” from the rest of the

facility’s operations, how long the facility stores aggregate, and whether the facility continues to

receive aggregate from non-rail methods of transportation. ECF No. 82 at 7–8. They also

dispute the purpose of the aggregate stockpiling. According to defendants, Rock & Rail’s

concrete manufacturing does not depend on rail transportation because it stockpiles aggregate at

all times in order to ensure it can meet its customers’ needs and manufacture concrete regardless

of whether it is receiving aggregate by rail. ECF No. 80 at 9. Rock & Rail argues its ability to

make concrete does depends on rail transportation. ECF No. 82 at 8. Rock & Rail



                                                                                                     8
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 9 of 10




acknowledges that it stockpiles aggregate to ensure it will not be depleted before the next train

arrives but argues that the regular arrival of aggregate by train is essential to its ability to

manufacture concrete. ECF No. 82 at 8.

        They also dispute central questions such as whether Rock & Rail actually “manufactures”

concrete. ECF No. 82 at 5–6. Rock & Rail argues that in both the transit mix and central batch

mix, the materials loaded into the truck are not yet concrete because they have only been

partially mixed. ECF No. 82 at 5–6. According to Rock & Rail, the chemical reaction required

to produce concrete only occurs after the concrete is mixed in the ready-mix trucks, after the

ready-mix trucks have left the facility. Id. In their view, “the customers oversee” the chemical

reaction that results from mixing, conduct quality control tests, and add water to the mixture as

needed. Id. In this sense, Rock & Rail claims it does not manufacture concrete, but rather only

transloads the materials into the ready-mix trucks, which then complete the manufacturing

process off-site. Id.

        Rock & Rail has raised a genuine dispute as to whether concrete batching constitutes

transloading under the Grosso test. Specifically, there is a dispute as to whether Rock & Rail’s

concrete batching simply “facilitate[s] the movement of . . . property,” transported by rail or

whether it constitutes an independent, non-rail transportation related manufacturing activity. See

Grosso, 804 F.3d 110, 119. The facts the parties dispute go directly to this question. Whether

the facility stores aggregate only for short periods as it awaits transportation or for longer terms,

transporting only as batches are ordered by customers, helps determine whether the batching

process merely facilitates the movement of property or whether it constitutes independent

manufacturing. Whether concrete batching would occur regardless of its receipt of aggregate by

rail goes to whether it engages in batching to facilitate the movement of property received by



                                                                                                        9
Case 1:18-cv-02453-RBJ Document 87 Filed 04/02/20 USDC Colorado Page 10 of 10




 rail. Similarly, at what point concrete is “manufactured” determines whether the batching

 process constitutes the transloading of raw materials, or the manufacture of an independent

 product. The parties have each provided evidence on these issues, including the testimony of

 multiple experts. See, e.g., ECF Nos. 80-13; 80-17; 80-20; 82-1; 82-3; 82-4.

         Rock & Rail argues that these factual disputes preclude summary judgment. ECF No. 82

 at 20. I agree. The facts are material because under the substantive law, they are “essential to

 the proper disposition of the claim.” Adler, 144 F.3d at 670. The dispute is genuine because, at

 the summary judgment stage I must make all inferences in favor of Rock & Rail, and in doing so,

 I cannot conclude that a reasonable jury could not find that its activities constitute transloading

 under the ICCTA. See Anderson, 477 U.S. at 248. As the First Circuit noted in Padget,

 “[w]hether a particular activity constitutes transportation . . . is a case-by-case, fact specific

 determination.” 804 F.3d at 108. I find that I cannot make this determination when so many

 material facts remain in dispute.


                                                ORDER

         Defendants’ Motion for Summary Judgment, ECF No. 80, is DENIED.


         DATED this 2nd day of April, 2020.

                                                         BY THE COURT:




                                                         ___________________________________
                                                         R. Brooke Jackson
                                                         United States District Judge




                                                                                                       10
